Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
1. 	This action is responsive to application communication filed on 9/16/2019.
2. 	Claims 1-28 are pending in the case. 
3.	Claims 1 and 15 are independent claims. 


Information Disclosure Statement
The information disclosure statement filed 4/12/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.
Claims 5-7 and 19-21:
The terms "likely" in claims 1 and 15 and “most likely” in claims 5-7, 19-21 are a relative terms which render the claims indefinite.  The term "likely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggest to replace terms with “above a predetermined threshold” language from the specification to overcome rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 10, 14-16, 22, 24 and 28 are rejected under 35 U.S.C. 102(a1) as being anticipated by Vaghefinazari et al. (hereinafter “Vaghefinazari”), U.S. Published Application No. 20120272177.
Claim 1:
Vaghefinazari teaches A vehicle system, comprising: (e.g., vehicle system of Figure 1, par. 24; The operating environment 100 includes a vehicle 110 having an in-vehicle system 102) 
a human machine interface (HMI) for a vehicle that accepts inputs from a user; (e.g., in vehicle system 102 (i.e., HMI) accepts inputs from a user  par. 25; In general, the in-vehicle system 102 is configured to display information to the user via a display screen and accept inputs from the user to control various functions.)
and a controller circuit communicatively coupled to the HMI, the controller circuit configured to: (e.g., processor 202 or processor 302 are examples of controllers that are considered coupled to the in-vehicle system 102 par. 30; In one embodiment, the in-vehicle system 102 may include processor 202 par. 31; Processor 202 may include one or more conventional processors that interpret and execute instructions stored in a tangible medium, such as memory 204, a media card, flash RAM, or other tangible medium. Par. 36; Server 112 may include a processor 302)
receive a first input from the user via the HMI; (e.g., in-vehicle system receiving a first portion of a destination address par. 5; The method receives a 
anticipate a potential second input from the user via the HMI; (e.g., anticipating a potential second portion of the destination to complete the destination address via in-vehicle system par. 5; If a second user input indicating an error in the presented address is received by the in-vehicle computing system, the user is requested to re-enter a first portion of the destination address, wherein the destination address includes a first portion and a second portion of the address.)
determine potential system failures based on at least one of an operating state of the system and the potential second input; (e.g., determining a potential system failure such as misrecognizing the correct destination address based on entries that may be the second portion of the destination par. 2; However, in-vehicle systems can often make mistakes in recognizing users' speech commands. Par. 39; Thus, the system and method disclosed herein provides a positive user experience wherein the in-vehicle system does not continually misrecognize the same portion of the user input. par. 51; For example, the in-vehicle system can determine the number of database entries associated with each portion of the destination address, wherein the portion of the address with the most database entries is identified as most likely misrecognized. Since a database of addresses generally contains more street names than city names and state names, the in-vehicle system recognizes the street name and number as most likely to have been misrecognized by the in-vehicle system and requests a user to re-enter the street name and number.)

determine, based on historical data, whether an input sequence comprising the first input from the user and the potential second input from the user is likely to impact performance of the system and or one or more components of the system; (e.g., determine based on previous database entries (i.e., historical data), whether either of the first or second portion of the destination address with impact the recognition performance of the in-vehicle system par. 51; The in-vehicle system can use several methods known in the art to determine a portion of the input address mostly likely to have been misrecognized. For example, the in-vehicle system can determine the number of database entries associated with each portion of the destination address, wherein the portion of the address with the most database entries is identified as most likely misrecognized.)
 and if the input sequence is likely to result in the impact to the performance of the system and or the one or more components of the system;
 enacting at least one countermeasure to avoid or reduce the impact. (e.g., if a portion of the destination address is likely a mistake, the portion is displayed to allow a user to correct the mistake (i.e., countermeasure) par. 51; In another embodiment, if the address is incorrect, each portion of the address can be displayed to the user and the user can identify the incorrect portion which can be re-entered.)

Claim 2 depends on claim 1:
Vaghefinazari teaches wherein the controller circuit modifies an HMI display to prevent the user from selecting an input. (e.g., modifying the in-vehicle display to 

Claim 8 depends on claim 1:
Vaghefinazari teaches wherein the controller circuit learns the potential system failures based on a user input history. (e.g., based on previous database entries (i.e., user input history), processor learns whether either of the first or second portion of the destination address will impact the recognition performance of the in-vehicle system par. 51; The in-vehicle system can use several methods known in the art to determine a portion of the input address mostly likely to have been misrecognized. For example, the in-vehicle system can determine the number of database entries associated with each portion of the destination address, wherein the portion of the address with the most database entries is identified as most likely misrecognized.)

Claim 10 depends on claim 1:
Vaghefinazari teaches wherein the controller circuit downloads data indicative of the potential system failures. (e.g., downloaded database entries indicative of potential mistakes indicative of potential recognition failures par. 57; The in-vehicle system can use several methods known in the art to determine a portion of the input address mostly likely to have been misrecognized. For example, the in-vehicle 


Claim 14 depends on claim 1:
Vaghefinazari teaches wherein data collected from one or more vehicles experiencing system failures includes at least one of a time stamp, the input sequence, and a system state preceding a system failure event. (e.g., database data stores data collected of known portion of input sequence that indicate a preceding recognition failure of the correct destination address par. 35; The storage unit 214 includes any type of storage device for storing information. In one embodiment, the storage unit 214 stores a database of points of interests. The storage unit 214 can also store destination addresses previously inputted by a user. par. 45; Thus the in-vehicle system can identify 406 a destination address by matching the received 404 destination address with one or more addresses stored in the in-vehicle system's database par. 51; The in-vehicle system can use several methods known in the art to determine a portion of the input address mostly likely to have been misrecognized. For example, the in-vehicle system can determine the number of database entries associated with each portion of the destination address, wherein the portion of the address with the most database entries is identified as most likely misrecognized.)

Independent claim 15:

Claims 16, 22, 24 and 28:
Claims 16, 22, 24 and 28 are substantially encompassed in claims 2, 8,10 and 14, respectively; therefore, Examiner relies on the same rationale set forth in claims 2, 8, 10 and 14 to reject claims 16, 22, 24 and 28.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vaghefinazari as cited above and applied to claims 1 and 15, in view of Sukumar; Sharath, U.S. Published Application No. 20140043241. 
Claim 3 depends on claim 2:
Vaghefinazari fails to expressly teach wherein an icon representing the input on the HMI display is disabled.
However, Sukumar teaches wherein an icon representing the input on the HMI display is disabled. (e.g., touch screen icons are disabled representing input par. 19; Thus, the following embodiments contemplate a system and method that varies the gaze boundary to (1) enable and disable a TSC control button based of the significance of the function or system operated by the button par. 35; In a second embodiment, user gaze is bound by a region (e.g. circular, rectangular, etc.) within the boundary of the touch screen control button. While this region is defined within the control button area, it will cover a sufficient area to permit the eye gaze to be within the boundary of the region to enable the button; otherwise, the control button is disabled.)
In the same field of endeavor, namely, preventing input errors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the in-vehicle system of interface buttons for input selections as taught by Vaghefinazari to include an eye gazing system as taught by 


Claim 4 depends on claim 1:
Vaghefinazari fails to expressly teach wherein the controller circuit processes a second user input through an alternate electrical circuit, thereby inhibiting the potential system failures.

However, Sukumar teaches wherein the controller circuit processes a second user input through an alternate electrical circuit, thereby inhibiting the potential system failures. (e.g., gazing system (i.e., alternate electrical circuit) processes second input (e.g., gazing input) to inhibit recognition of inadvertent touches (i.e., potential system failures) par. 19; Thus, the following embodiments contemplate a system and method that varies the gaze boundary to (1) enable and disable a TSC control button based of the significance of the function or system operated by the button par. 35; In a second embodiment, user gaze is bound by a region (e.g. circular, rectangular, etc.) within the boundary of the touch screen control button. While this region is defined within the control button area, it will cover a sufficient area to permit the eye gaze to be within the boundary of the region to enable the button; otherwise, the control button is disabled.)
In the same field of endeavor, namely, preventing input errors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Claims 17 and 18:
Claims 17 and 18 are substantially encompassed in claims 3 and 4, respectively; therefore, Examiner relies on the same rationale set forth in claims 3 and 4 to reject claims 17 and 18.


Claims 5, 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaghefinazari as cited above and applied to claims 1 and 15, in view of Barr et al. (hereinafter “Barr”), U.S. Published Application No. 20140250468. Claim 5 depends on claim 1:
Vaghefinazari fails to expressly teach wherein the controller circuit preloads a memory of the system with data related to a most likely potential second input, thereby reducing a system latency. 
However, Barr teaches wherein the controller circuit preloads a memory of the system with data related to a most likely potential second input, thereby reducing a system latency. (e.g., pre-caching video or audio data over network to a mobile device Examiner notes the data to be predicted data that may be desired by the mobile device in the future (i.e., data related to a most likely potential input of the mobile 

In the same field of endeavor, namely, preventing input errors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the in-vehicle system for receiving data over a network as taught by Vaghefinazari to include pre-caching technique as taught by Bar to provide the benefit of providing continual data content to a user during a network disruption (see Bar; par. 3 par. 39)


Vaghefinazari teaches wherein the most likely potential second input is based on a user input history. (e.g., identifies most likely address (i.e., second input) based on previous provided information (i.e., user input history) par. 35; The storage unit 214 can also store destination addresses previously inputted by a user. par. 52; The in-vehicle system receives 414 the user input and identifies 406 the address based on the re-inputted street name and number and the previously provided state and city of the destination address.)


Claims 19 and 20:
Claims 19 and 20 are substantially encompassed in claims 5 and 6, respectively; therefore, Examiner relies on the same rationale set forth in claims 5 and 6 to reject claims 19 and 20.


Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vaghefinazari/Barr as cited above and applied to claims 5 and 19, in view of Koch et al. (hereinafter “Gross”), U.S. Published Application No. 20160360382 A1. 
Claim 7 depends on claim 5:
Vaghefinazari/Bar fails to expressly teach wherein the most likely potential second input is based on crowd sourced data collected from an identical system installed in other vehicles.
 wherein the most likely potential second input is based on crowd sourced data collected from an identical system installed in other vehicles. (e.g., predicting potential destination places (i.e., potential second input) based on crowdsourcing data par. 801; In some embodiments, the predictions portion is further populated (808) with at least one affordance for a predicted category of nearby places (e.g., suggested places 960 section, FIG. 9B), and the predicted category of places (e.g., nearby places) is automatically selected based at least in part on one or more of: the current time and location data corresponding to the device. For example, the current time of day is around 7:30 AM and the location data indicates that the device is near (within a predetermined distance of) popular coffee shops (popularity of the coffee shops is determined, in some embodiments, by crowdsourcing usage data across numerous device 100 associated with numerous distinct users) and, thus, the device 100 populates the suggested places 960 section with an affordance for "Coffee Shops.")

In the analogous art of navigating to different locations, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the in-vehicle system capable of providing navigation instructions from received destination input as taught by Vaghefinazari/Barr to include suggested navigation destinations based on collected crowdsourcing data as taught by Gross to provide the benefit of discovering the most desired input options faster.

Claim 21:
. 



Claims 9, 11, 12, 13,  23,  25, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vaghefinazari as cited above and applied to claims 1 and 15, in view of Koch et al. (hereinafter “Koch”), U.S. Published Application No. 20140277902. 
Claim 9 depends on claim 1:
Vaghefinazari fails to expressly teach wherein the controller circuit learns the potential system failures based on crowd sourced data collected from an identical system installed in other vehicles. 

However, Koch teaches wherein the controller circuit learns the potential system failures based on crowd sourced data collected from an identical system installed in other vehicles. (e.g., learning maintenance issues (i.e., potential system failures) based on crowd-sourcing data collected from a fleet of vehicles par. 17; This disclosure advantageously describes systems that can analyze DTCs and other telematics data using crowdsourcing principles to recommend vehicle maintenance and other solutions. Par. 18; An example vehicle management system described herein can use crowdsourcing to predict maintenance events in the future based on current diagnostic and vehicle data. Par. 22; The in-vehicle devices 104 can include computing 
In the analogous art of telematics systems, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the detected problems with a vehicle system as taught by Vaghefinazari to be based on collected crowdsourcing data as taught by Koch to provide the benefit of improving the countermeasure services that reduce or prevent vehicle related system failures (see Koch; par. 2)


Claim 11 depends on claim 1:
Vaghefinazari fails to expressly teach wherein the controller circuit further classifies the potential system failures by a severity rating. 

However, Koch teaches wherein the controller circuit further classifies the potential system failures by a severity rating. (e.g., severity scores rate the severity of potential problems par. 79; In addition, a severity score or rating 532 is also presented that indicates what users think the severity of the selected code 512 is. In the depicted embodiment, the severity rating 532 is a 5-star rating and indicates that 991 users have rated the severity of this particular DTC. The rating shown reflects the 

In the analogous art of telematics systems, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the detected problems with a vehicle system as taught by Vaghefinazari to be rated based on severity scores as taught by data as taught by Koch to provide the benefit of improving the countermeasure services that reduce or prevent vehicle related system failures (see Koch; par. 2)
Claim 12 depends on claim 11:
As noted above, Vaghefinazari/Koch teaches wherein the severity rating is indicative of a level of distraction to the user. (e.g., severity score rating indicative of vehicle breakdowns (i.e., system crash) or downtime (i.e., system unavailability or crash) as distractions to the user par. 2; Breakdown or failure of vehicles during operation can result in unnecessary downtime and costs for the vehicles, delayed orders, accidents, and other problems. par. 79; In addition, a severity score or rating 532 is also presented that indicates what users think the severity of the selected code 512 is. In the depicted embodiment, the severity rating 532 is a 5-star rating and indicates that 991 users have rated the severity of this particular DTC. The rating shown reflects the average of several users' ratings. Par. 82; Likewise, severity ratings 632 are 
Claim 13 depends on claim 11:
As noted above, Vaghefinazari/Koch teaches wherein the severity rating is indicative of at least one of a system latency, a system crash, and a system reboot. (e.g., severity score rating indicative of vehicle breakdowns (i.e., system crash) or downtime (i.e., system unavailability or crash) par. 2; Breakdown or failure of vehicles during operation can result in unnecessary downtime and costs for the vehicles, delayed orders, accidents, and other problems. par. 79; In addition, a severity score or rating 532 is also presented that indicates what users think the severity of the selected code 512 is. In the depicted embodiment, the severity rating 532 is a 5-star rating and indicates that 991 users have rated the severity of this particular DTC. The rating shown reflects the average of several users' ratings. Par. 82; Likewise, severity ratings 632 are also provided in the form of 5-star ratings that users can select to estimate the severity of the selected problem 612.)
Claims 23, 25, 26 and 27:
Claims 23, 25, 26 and 27are substantially encompassed in claims 9, 11, 12, and 13, respectively; therefore, Examiner relies on the same rationale set forth in claims 9, 11, 12 and 13 to reject claims 23, 25, 26 and 27.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asenjo et al.; US 20140336791 A1
See abstract; Based on results of the analysis, the predictive maintenance service predicts anticipated device failures or system inefficiencies for individual customers. Notification services alert the customers of impending failures or inefficiencies before the issues become critical.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145